Citation Nr: 0400379	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right shoulder injury with bursitis, tendonitis and recurrent 
subluxation (right shoulder disability), currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1994 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued a 10 percent 
disability evaluation assigned to the service-connected right 
shoulder disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

During the May 2002 VA orthopedic examination, the veteran 
complained of constant pain of the right shoulder, which was 
a six on a scale of one to ten.  However, he related that on 
range of motion of the right shoulder, the pain could rise to 
level ten.  The veteran also indicated that his right 
shoulder disability interfered with his ability to perform 
his job as a mail carrier.  Overall, the May 2002 VA examiner 
did not address the veteran's complaints of pain in relation 
to limitation of motion and functional impairment on use of 
the right shoulder.  Therefore, in order to adequately 
evaluate the veteran's current level of disability with 
respect to the service-connected right shoulder disability, 
the Board finds that a subsequent VA orthopedic examination 
which addresses the holding of DeLuca v. Brown, 8 Vet. App. 
202 (1995), especially on the questions of whether or to what 
extent the veteran's symptoms associated with his right 
shoulder currently affect employment and daily activities, is 
warranted.  38 C.F.R. §§ 4.2, 4.10, 4.40, 4.45 (2003).  



Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right shoulder 
disability since May 2002.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
service-connected right shoulder 
disability.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review 
prior to the examination.  The examiner 
must indicate that a review of the claims 
file was made.  Specifically, the 
examiner should state whether there are 
any findings of malunion, nonunion, 
ankylosis, loss of range of motion, or 
recurrent dislocations of the right 
shoulder.  If there is dislocation, the 
frequency of the episodes should be 
noted, and it should be noted whether 
there is guarding of all arm movements or 
guarding of movement only at shoulder 
level.  

The examination must specify the ranges 
of motion of the right shoulder, with 
normal forward elevation being to 180 
degrees, normal abduction being to 180 
degrees, and normal internal and external 
rotation being to 90 degrees.  The 
examiner must comment on whether during 
the examination, there is objective 
evidence of right shoulder instability, 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right shoulder.  In 
addition, the physician should indicate 
whether, and to what extent, the 
appellant experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups of the right 
shoulder.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion of the right shoulder.  
Finally, for all manifestations present, 
the examiner should comment on their 
effect on the ability of the veteran to 
perform average employment in a civil 
occupation (without consideration of 
age).  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner should clearly so state, and 
explain why.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in the 
report.  The examination report must be 
typed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

5.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issue on 
appeal with consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

6.  The RO should also consider whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




